NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      APR 15 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ELMER ALEXANDER BONILLA-                         No. 08-74293
 MENDEZ,
                                                  Agency No. A094-787-692
              Petitioner,

    v.                                            MEMORANDUM*

 ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

         Elmer Alexander Bonilla-Mendez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and protection under the


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We deny in part and grant in part the petition for review, and we remand.

      Bonilla-Mendez does not challenge the agency’s denial of his CAT claim.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived).

      In denying Bonilla-Mendez’s asylum and withholding of removal claims,

the agency found he failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case, they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand Bonilla-Mendez’s asylum and withholding of removal claims to determine

the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam). In light of this remand, we do not reach Bonilla-Mendez’s

remaining challenges to the agency’s denial of his asylum and withholding of

removal claims.




                                           2                                    08-74293
   The parties shall bear their own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                                  08-74293